Van Kirk, J.:
Plaintiff’s intestate was a member of the Brotherhood of Railroad Trainmen, an unincorporated association organized at Oneonta, N. Y., but now having its grand lodge and principal headquarters in the city of Cleveland, O. This association consists of a grand lodge, of which the defendant King is the treasurer, and various subordinate lodges located throughout the country. Plaintiff’s intestate was a member of local Lodge No. 311, having its headquarters at Mechanicville, N. Y. The Brotherhood of Railroad Trainmen maintains an insurance fund which may be participated in by certain of its members, called beneficiary members. Plaintiff’s intestate was a beneficiary member, there having been issued to him and he having obtained on or about the 25th day of November, 1914, a beneficiary certificate which entitled his wife, upon his death, to receive the sum of $1,800, subject to the provisions of the certificate which included the express condition that plaintiff’s intestate should comply with the constitution, general rules and. regulations of the brotherhood. On July 16, 1922, plaintiff’s intestate was given notice by his lodge that charges were preferred against him to the effect that he had violated the obligations and principles of the order; that he had coupled air hose on a train in the Delaware and Hudson yard while working as a special officer; also stating that he was refused a withdrawal permit for which he had asked; and he was summoned to appear at a time and place fixed to answer the charges. He, on July twentieth, made answer by letter to the secretary of his lodge, in which he protested that he was not guilty of the charge, but stated that he declined to appear because, as the case stood, he would be found guilty, and said further: “ So you can take whatever action you care to do in this case.” Thereafter certain proceedings were had resulting in the alleged expulsion of plaintiff’s intestate, of which he was duly informed. Thereafter he did not tender or pay dues or assessments which were required to be paid by beneficiary members, nor did he take any action to procure reinstatement or any relief. Plaintiff’s intestate was expelled in August, 1922, and he died on February 8, 1923.
The plaintiff brings this action claiming that she is entitled to the amount agreed to be paid by the beneficiary certificate, as the alleged expulsion was a nullity because the proceedings were not taken in conformity with the constitution, rules and regulations of the brotherhood.
The plaintiff and defendant each moved for direction of a verdict. The court, without making specific findings, thereupon directed judgment for plaintiff.
*314When the plaintiff’s intestate declined to appear and answer the charges and informed the lodge that it could take such action as it saw fit to take in his case, and after notice of his expulsion took no steps to review the action or to procure reinstatement, he abandoned all his claims as a member of the order; and waived all notices and formalities in its procedure following the serving' of the charges upon him. The beneficiary certificate became invalid when he was expelled. The judgment and order herein should be reversed, with costs, and the complaint dismissed..
All concur; Hinman, J., and Cochrane, P. J., also concurring in separate opinion by Hinman, J.